Title: From George Washington to Lieutenant Colonel Jean-Baptiste de Gouvion, 26 June 1780
From: Washington, George
To: Gouvion, Jean-Baptiste de



Sir
Paquonnick [N.J.] June 26th 1780.

You will proceed to West Point and take the orders of Major General Howe. If the movements of the enemy up the River should not engage your attention otherwise, you will as far as circumstances permit employ yourself in providing fascines and gabions and any other necessary articles at convenient places. I am with the greatest esteem Sir Yr most Obedt ser.
